— Order affirmed, without costs of this appeal to either party. Memorandum: “ The action of the Parole Board in revoking relator’s parole, and in ordering him returned to prison, is not subject to review in this proceeding.” (People ex rel. Kurzynski v. Hunt, 250 App. Div. 378.) Had relator not waived extradition proceedings and consented to return voluntarily, he could have been extradited as a fugitive from justice. (People ex rel. Hutchings v. Mallon, 218 App. Div. 461, 465, 468; affd., 245 N. Y. 521.) The means employed to return the relator to this State do not relate to the restraint from which he seeks to be relieved. Hence, his return to this State, even if unlawful, does not make his imprisonment illegal. (People v. Dileo, 194 App. Div. 793, 794, and cases cited; Pettibone v. Nichols, 203 U. S. 192.) All concur. (The order dismisses a writ of habeas corpus and remands relator into custody.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.